Citation Nr: 1104611	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-07 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for a 
low back disability.

2. Entitlement to an initial rating in excess of 10 percent for 
right lower extremity radiculopathy. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1966 to April 1969.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a January 2009 rating 
decision of the Lincoln, Nebraska Department of Veterans Affairs 
(VA) Regional Office (RO) that granted service connection for a 
low back disability rated 20 percent, effective August 30, 2006 
(the date of the Veteran's claim to reopen) and for right lower 
extremity radiculopathy rated 10 percent, also effective from 
that date.


FINDINGS OF FACT

1. The Veteran's low back disability is not shown to have been 
manifested by limitation of forward flexion of the thoracolumbar 
spine to 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine; incapacitating episodes of intervertebral 
disc syndrome (IDS) were not shown.  

2. The Veteran's right lower extremity radiculopathy is not shown 
to have resulted in impairment greater than mild incomplete 
paralysis of the left sciatic nerve.


CONCLUSIONS OF LAW

1. A rating in excess of 20 percent is not warranted for the 
Veteran's low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes (Codes) 5237, 5243 (2010).

2. A rating in excess of 10 percent is not warranted for the 
Veteran's left lower extremity radiculopathy.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Code 
8520 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and 
assigned disability ratings and effective dates for the awards, 
statutory notice had served its purpose, and its application was 
no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).    A February 2009 statement of the case (SOC) 
provided notice on the "downstream" issue of entitlement to 
increased ratings and readjudicated the matters.  38 U.S.C.A. 
§ 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  
The Veteran has had ample opportunity to respond/supplement the 
record and has not alleged that notice in this case was less than 
adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) 
(holding that "where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  The 
RO arranged for a VA examination in December 2008.  The Veteran's 
attorney alleges (in January 2009 correspondence) that the 
Veteran's December 2008 VA examination was inadequate because the 
examiner spent less than 10 minutes on the examination and that 
such amount of time was insufficient to assess the disability.  
Notably, VA must provide an examination that is adequate for 
rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
The Board notes that in spite of the allegation of brevity, the 
examination provides an extensive description of the 
manifestations of the disabilities, detailed range of motion 
findings for the low back, and a complete summary of functional 
impairment due to the disabilities.  Accordingly, the Board finds 
that the examination is adequate to assess the disabilities as 
the examiner expressed familiarity with the history of the 
disabilities, and conducted a physical examination of the 
Veteran, noting all findings necessary for a proper determination 
under the applicable rating criteria in the matters.  

The Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  Accordingly, 
the Board will address the merits of the claims. 

B. Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities which are rated according to the specific criteria 
therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned with 
a grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119 (1999). 

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to these appeals.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Hence, the Board will summarize the relevant evidence as 
appropriate and the analysis will focus specifically on what the 
evidence shows, or fails to show, as to the claims.

	Factual Background

An August 2006 VA outpatient treatment record notes that the 
Veteran presented for revaluation of his back after an injury 
falling down some steps.  He rated his pain as severe (5/10) and 
reported that if he made a certain move he felt a stabbing pain 
down his leg.  His deep tendon reflexes were +2/4 in the lower 
extremities.  The assessment was low back pain.  

A September 2006 VA outpatient treatment record notes that the 
Veteran stated that he had experienced back pain for 40 years and 
had cortisone injections with no benefit.  The assessment was 
chronic back pain of long duration.  

A November 2007 VA outpatient treatment record notes that the 
Veteran had some limitation of motion of the lumbosacral spine.  
Vibratory sensation was equal in both lower extremities.  

On December 2008 VA examination the Veteran reported that he had 
been experiencing low back pain since an injury in service.  He 
described burning pain, achiness, stiffness, and tightness 
involving the lumbar spine with pain and muscle spasms noted by 
the examiner to affect the paralumbar musculature (particularly 
on the right).  He described radiculopathy type symptoms that 
could variably affect both legs but tended to be most pronounced 
and persistent in the right.  Right lower extremity radiculopathy 
was noted to be some tingling pain and numbness that could 
radiate from the right paralumbar region to the buttocks through 
the thigh and down into the right foot.  He described mild 
subjective weakness although the examiner noted that there was no 
focal weakness on objective testing.  He reported using 
medication with some degree of benefit.  He had flare-ups that 
occurred two to three times a month that could last a few hours 
up to two days.  He also described moderate to moderately severe 
flare-ups that could last one or two months.  He had increased 
difficulty standing and walking due to decreased mobility.  He 
did not report specific walking functional limitations but that 
he could only tolerate standing for 15 to 30 minutes.  
Precipitating factors for flare-ups were noted to be overexertion 
due to bending, lifting, twisting, or weather changes.  
Alleviating factors included rest, medications, ice, and activity 
limitation.  He described difficulty sleeping due to awakening 
from back pain.  He occasionally used a cane, but did not need 
any other assistive device or brace.  He was noted to walk with a 
somewhat antalgic gait and experienced increased stiffness with 
inactivity.  He did not describe any periods of incapacity in the 
year prior.  He reported being unemployed since 1996 when his 
last job was in construction, but that his physical limitations, 
including his back, impaired his ability to work.  The examiner 
noted histories of fatigue, decreased motion, stiffness, spasms, 
and pain. The Veteran's posture was normal and there were no 
abnormal spinal curvatures.  Examination of the lower extremities 
revealed no abnormal sensation to pinprick, light touch, or 
position sense.  On detailed motor examination, the Veteran's 
score was 5/5 the bilateral lower extremities.  Range of motion 
testing of the lumbar spine revealed: extension to 10 degrees 
with tenderness, forward flexion to 60 degrees with tenderness, 
bilateral lateral bending and rotation to  20 degrees (left) and 
25 degrees (right).  On repeat range of motion testing there was 
increased pain without additional weakness, excess fatigability, 
incoordination, lack of endurance, or additional loss of range of 
motion.  Imaging studies were interpreted as revealing minimal 
multilevel degenerative disk disease (DDD) and L5-S1 degenerative 
joint disease (DJD).  The diagnosis was lumbar spine DDD with L5-
S1 DJD and right lower extremity radiculopathy.  The examiner 
noted that the impact on occupational activities was decreased 
mobility, problems with lifting and carrying, difficulty 
reaching, and pain.         

In the January 2009 notice of disagreement (NOD) the Veteran's 
attorney alleged that the rating decision on appeal "did not 
consider the DeLuca factors."  

In a February 2009 letter the Veteran noted that on a daily basis 
he experienced backaches and discomfort, pain getting out of his 
vehicle, discomfort causing sleepless nights, and hurting and 
burning after prolonged sitting or standing.  

	Low back rating

The Veteran's service-connected low back disability has been 
diagnosed as lumbar spine disk disease with degenerative changes 
and rated under Code 5243(for intervertebral disc syndrome 
(IDS)).  Code 5243 provides for rating under the General Rating 
Formula for Diseases and Injuries of the Spine (General Formula); 
or based on Incapacitating Episodes, whichever method results in 
the higher rating when all disabilities are combined under 
38 C.F.R. § 4.25.  

Under the General Formula, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will apply.  
A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, combined range of motion for the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour.  A 20 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is warranted for forward flexion 
of the thoracolumbar spine limited to 30 degrees or less; or 
where there is favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is warranted for unfavorable ankylosis of the entire 
spine.

There are several notes following the General Rating Formula 
criteria, which provide: (1) Associated objective neurological 
abnormalities are to be rated separately under an appropriate 
diagnostic code.  (2) For purposes of VA compensation, normal 
forward flexion of the thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and right lateroflexion is 0 
to 30 degrees, and left and right lateral rotation is 0 to 30 
degrees. The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateroflexion, and left and right rotation. The normal combined 
range of the thoracolumbar spine is to 240 degrees.  (3) In 
exceptional cases, an examiner may state that, because of age, 
body habitus, neurological disease, or other factors not the 
result of disease or injury of the spine, the range of motion of 
the spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in the regulation.  38 C.F.R. 
§ 4.71a.

Rating IDS under the formula for rating based on incapacitating 
episodes, a 10 percent rating is warranted for incapacitating 
episodes having a total duration of at least one week but less 
than two weeks, during the past 12 months.  A 20 percent rating 
is warranted for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks, during the past 
12 months.  A 40 percent rating is warranted for incapacitating 
episodes if such episodes had a total duration of at least four 
weeks but less than six weeks, during the past 12 months.  A 60 
percent (maximum) rating is warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 12 
months.  Note (1) following Code 5243 provides that an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability 
evaluation is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10.  Disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts of 
the system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40.  With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of movements 
in different planes. Inquiry will be directed to more of less 
than normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The Veteran injured his back in service after being thrown from a 
vehicle due to an explosion.  As noted above, a January 2009 
rating decision granted service connection for a low back 
disability rated 20 percent, effective August 30, 2006 (the date 
of the Veteran's claim to reopen).  Accordingly, the Board will 
look to the criteria that would provide for at least the next 
higher (40 percent rating) during the appeal period.

Initially, the Board acknowledges the Veteran's attorney's 
argument that the rating decision on appeal did not consider 
DeLuca factors, but finds it to be without merit.  Notably, the 
examiner specifically addressed the DeLuca criteria in assessing 
the Veteran's limitation of motion (used in the rating) and the 
functional impact of the disability.  

The medical evidence of record does not show (nor does the 
Veteran allege) that during the appeal period his low back 
disability has been manifested by forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or ankylosis 
(favorable or unfavorable) of the entire thoracolumbar spine.  
Notably, on December 2008 VA examination range of motion testing 
revealed that forward flexion of the thoracolumbar spine was 
limited to 60 degrees with tenderness.  On repeat range of motion 
testing there was increased pain without additional weakness, 
excess fatigability, incoordination, lack of endurance, or 
additional loss of range of motion.  The examiner noted that the 
thoracolumbar spine was not ankylosed.  Examination did not 
reveal any separately ratable neurological symptoms other than 
the right lower extremity radiculopathy for which service 
connection is already in effect.  Consequently, the next higher 
(40 percent) rating under the General Formula criteria is not 
warranted at any time during the appeal period.

Additionally, under Note (1) of the General Rating Formula, VA 
must consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating for 
the Veteran's service-connected low back disability.  Here, the 
service connection has been established and a 10 percent rating 
assigned for neurological impairment of the right lower extremity 
as a manifestation of low back disability (and, as discussed 
below, no higher rating for the disability is warranted), and the 
medical evidence does not support a finding that the Veteran has 
any additional separately ratable neurological manifestation(s) 
of his low back disability.  In this regard, the Veteran has not 
complained of any neurological symptoms, associated with back 
pain, other than those associated with the right lower extremity.

Furthermore, it is neither shown nor alleged that at any time 
during this period the Veteran was placed on bed-rest by a 
medical provider.  VA treatment records are silent for any 
periods of physician prescribed bed rest during the appeal 
period.  On December 2008 VA examination the Veteran reported 
that he did not have any periods of incapacity in the year prior.  
Consequently, a higher rating based on incapacitating episodes is 
not warranted.  

In summary, a rating in excess of 20 percent for the Veteran's 
low back disability is not warranted at any time during the 
appeal period under any of the applicable rating criteria.  

Right lower extremity radiculopathy rating

The Veteran's right lower extremity radiculopathy has been rated 
10 percent, under Code 8520 (for impairment of the sciatic 
nerve).  Incomplete paralysis of the sciatic nerve warrants a 20 
percent rating when moderate, a 40 percent rating when moderately 
severe, and a 60 percent when severe, with marked muscular 
atrophy.  38 C.F.R. § 4.124a, Code 8520.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the picture for 
complete paralysis given with each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Board observes that the words, "slight," "moderate," and 
"severe," are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the degree that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

As noted, while the Veteran clearly has neurological impairment 
of the right lower extremity, the impairment is sensory only.  On 
December 2008 VA examination the Veteran described numbness, 
tingling, and subjective weakness.   However, on examination 
there was no objective evidence of weakness and motor and reflex 
testing were normal.  Based on the foregoing evidence, the Board 
finds that the Veteran's right lower extremity radiculopathy has 
been no more than slightly disabling, and a rating in excess of 
10 percent under Code 8520 is not warranted at any time during 
the appeal period.  

The Board has also considered whether referral for extraschedular 
consideration is suggested by the record.  There is no objective 
evidence or allegation in the record of symptoms of and/or 
impairment due to the low back disability and right lower 
extremity radiculopathy that are not encompassed by the rating 
assigned.  Functional impairment of decreased range of motion and 
sensory response is squarely encompassed by the schedular rating 
criteria.  See 38 C.F.R. § 4.71a,  Code 5243: 38 C.F.R. § 4.124a, 
Code 8520.  Therefore, those criteria are not inadequate.  
Accordingly, referral for extraschedular consideration is not 
warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 
(2008).  

Finally, as the Veteran reported that numerous disabilities, 
including other than his service-connected back and right lower 
extremity radiculopathy had impaired his ability to work, and he 
has not alleged unemployability solely due to his service-
connected low back disability and radiculopathy, the matter of 
entitlement to a total rating based on individual unemployability 
is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009). 


ORDER

A rating in excess of 20 percent for the Veteran's low back 
disability is denied.

A rating in excess of 10 percent for right lower extremity 
radiculopathy is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


